art t of the treasury oe normal reuenue service washington d c tax exempt and government entities division jun uniform issue list set erp’ rats legend taxpayer a company b company c attorney d company e law firm f amount a plan x plan y dear this is in response to your request dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from plan x totaling amount a taxpayer a asserts that his her failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to his reliance on the advice provided by company c and attorney d which resulted in amount a being held in a non-ira account taxpayer a worked for company b which maintained several qualified_retirement_plans including plan x a cash_or_deferred_arrangement under sec_401 of the code following termination of his employment with company b taxpayer a decided to purchase a healthcare franchise although taxpayer a had sufficient money to pay the franchisor’s fees and start-up costs from his personal accounts he needed advice regarding the financing of the new business and the franchisor suggested he contact company c to discuss financing taxpayer a contacted company c and representatives of company c made representations to taxpayer a regarding a program under which the transfer of funds from plan x to a new plan to be established by the new healthcare franchise would be a qualified_rollover_contribution on date taxpayer a submitted his application to participate in the company c program company c forwarded various plan and corporate documents to taxpayer a on date on date taxpayer a met with attorney d a tax attorney with qualified_plan experience and provided attorney d with the documents provided to him by company c taxpayer a represents that he informed attorney d that he would not roll over the amounts from his plan unless the she advised him that the internal_revenue_service service would approve of the transaction at which point attorney d informed taxpayer a that there were some red fiags with the company c program but that the service had not issuéd a statement prohibiting this type of transaction and that he could safely proceed with the transaction relying on the advice from company c and attorney d taxpayer a set up company e and caused company e to establish the company e profit sharing plan plan y on date taxpayer a received a distribution of amount a from plan x and on june -2009 he rolled it over to plan y taxpayer a then had plan y buy stock in company e with the rolled over amounts the proceeds from the sale of the stock were used to capitalize company e in mid-march of when taxpayer a’s accountant was preparing taxpayer a’s income_tax return the accountant advised taxpayer a to consult with another attorney regarding the transactions surrounding the purchase of the franchise taxpayer a then met with attorneys at law firm f who advised taxpayer a to unwind the transactions and provided assistance in doing so on date as the duly authorized representative of company e taxpayer a approved a corporate resolution to rescind the corporate actions that had established plan y and permitted plan y to invest in plan assets attributable to rollover accounts in company e stock as a result of this transaction the assets of plan y including the company e stock purchased with amount a were retroactively no longer held by a plan intended to be a qualified_plan and the rollover of amount a to plan y on date was retroactively not a rollover to a plan intended to be a qualified_plan based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_402of the code with respect to the distribution of amount a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible retirement pian sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount a was caused by his reliance on the combined advice provided by company c attorney d and law firm f which resulted in amount a retroactively being held in other than a qualified_plan_rollover ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira or another qualified_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling assumes that plan x satisfied the qualification requirements of sec_401 of the code at all times relevant to this transaction this ruling does not express an opinion as to whether plan y satisfied the qualification requirements of sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is being sent to your authorized representative pursuant to a power_of_attorney on file with this office if you wish to inquire about this ruling please contact me at please address all correspondence to se t ep ra t3 sincerely yours phen wag laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
